Citation Nr: 0836335	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  02-04 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the right foot.

3.  Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1988 to 
March 1990.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in August 2007.  This matter was 
originally on appeal from rating decisions dated in October 
2000 and June 2001 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Houston, Texas.

In March 2007, the veteran testified at a travel board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  A right knee disability is not related to active service 
or to service-connected disability.

2.  Service-connected plantar fasciitis of the right foot is 
no more than moderate.

3.  Service-connected plantar fasciitis of the left foot is 
no more than moderate.




CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service and is not causally related to service-connected 
disability.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.310 (2007).

2.  The criteria for an evaluation greater than 10 percent 
for plantar fasciitis of the right foot are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5284 (2007).

3.  The criteria for an evaluation greater than 10 percent 
for plantar fasciitis of the right foot are not met.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 
4.7, 4.71a, Diagnostic Code 5284 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Preliminary Matters

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all of the 
evidence submitted by the veteran or on her behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

Pursuant to the Board's August 2007 Remand, the Appeals 
Management Center (AMC) scheduled a VA examination to assess 
the severity of the veteran's service-connected bilateral 
feet plantar fasciitis, readjudicated the veteran's claim 
under provisions of 38 C.F.R. § 3.310 and the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) as discussed in more detail below, and issued a 
supplemental statement of the case.  Based on the foregoing 
actions, the Board finds that there has been compliance with 
the Board's August 2007 Remand.  Stegall v. West, 11 Vet. 
App. 268 (1998).

II.	Veterans Claims Assistance Act of 2000

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2007).  Letters dated in May 2004, 
June 2005, and August 2007 fully satisfied the duty to notify 
provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must request that the 
claimant provide any evidence in her possession that pertains 
to the claim based upon 38 C.F.R. § 3.159(b).  The 
requirement of requesting that the claimant provide any 
evidence in her possession that pertains to the claim was 
eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule revising 
38 C.F.R. § 3.159(b) to rescind fourth element notice as 
required under Pelegrini II, effective May 30, 2008).  Thus, 
any error related to this element is harmless.  However, 
although this notice is no longer required, the Board notes 
that the veteran was aware that it was ultimately her 
responsibility to give VA any evidence pertaining to the 
claim.  The June 2005 and August 2007 letters told her to 
provide any relevant evidence in her possession.  See 
Pelegrini, 18 Vet App. at 120.  

With respect to the issues of entitlement to increased 
evaluations for bilateral plantar fasciitis, in order to 
satisfy the duty to notify provisions for an increased-
compensation claim, VA must notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
If the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  The claimant 
must be notified that, should an increase in disability be 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 
noncompensable to as much as 100 percent (depending on the 
disability involved), based on the nature of the symptoms of 
the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  The notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation, e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

The August 2007 letter advised the veteran of how VA 
determines disability ratings and effective dates.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The veteran demonstrated that there was actual knowledge of 
what was needed to establish the claim.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  See 
Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007); see also 
Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In a 
statement from the veteran's representative received in 
September 2008, the representative contended on behalf of the 
veteran that the symptomatology associated with service-
connected right and left plantar fasciitis presented a much 
greater degree of impairment that the assigned evaluation 
would indicate consistent with requirements of 38 C.F.R. 
§§ 4.3 and 4.7.  The representative also specifically stated 
the criteria for increased evaluation under 38 C.F.R. § 4.71a 
Diagnostic Code 5284.  The Board, therefore, finds that the 
veteran was aware of the specific rating criteria.

Although these letters were not sent prior to initial 
adjudication of the veteran's claim, this was not prejudicial 
to her, since she was subsequently provided adequate notice, 
and the claim was readjudicated and an additional 
supplemental statement of the case (SSOC) was provided to the 
veteran in May 2008.  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  

With respect to the issue of service connection for a right 
knee disability, the veteran was afforded a VA examination in 
June 2001.  The veteran was also accorded VA examinations in 
May 2000, May 2003, and April 2008 to assess the severity of 
the veteran's bilateral foot condition. 38 C.F.R. § 
3.159(c)(4).  There is no objective evidence indicating that 
there has been a material change in the severity of the 
veteran's service-connected feet disorders since she was last 
examined.  38 C.F.R. § 3.327(a).  The duty to assist does not 
require that a claim be remanded solely because of the 
passage of time since an otherwise adequate VA examination 
was conducted.  VAOPGCPREC 11-95.  The April 2008 VA 
examination report is thorough and adequate upon which to 
base a decision.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

III.	Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The first question that must be addressed, therefore, is 
whether incurrence of chronic right knee disability is 
factually shown during service.  The Board concludes it was 
not.

The veteran's service medical records indicate that she 
presented in April 1988 and April 1989 with complaints of 
pain in both ankles and both knees.  No trauma in the past 72 
hours was noted.  No assessment regarding the knees was made.  
The Board cannot conclude a "chronic" right knee condition 
was incurred during service.  Treatment for right knee pain 
in service cannot be considered a chronic disorder with some 
indication that a chronic disorder exists.

Alternatively, when a chronic disease is not present during 
service, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of continuity of 
symptomatology.  Such evidence is lacking here.  Although the 
veteran reported pain in both knees for previous 12 years in 
October 2000 and the veteran's original application for 
compensation received in August 1993 noted painful joints 
(ankles, feet, and knees).  VA examination in November 1993 
only made a diagnosis of the left knee although the right 
knee was examined.  The examiner noted that a fat pad on the 
back of the left knee was slightly tender and that the 
veteran had hyperextension of the left knee as compared to 
the right and 1+ chondromalacia of the left patella.  The 
Board also notes that in June 1999 and February 1999 CCOPC 
Ortho Clinic reports, the veteran noted that she began to 
have left knee problems in 1988 but no mention of right knee 
problems.  In light of the lack of any relevant history 
reported between the veteran's date of discharge and 1993, 
service connection is not warranted under 38 C.F.R. § 
3.303(b).  

When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  To prevail on the issue of service connection 
there must be medical evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and medical evidence of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 
Vet App. 341, 346 (1999).  In this case, the appellant 
clearly has a current disability.  The veteran was diagnosed 
with chondromalacia of the patellofemoral joint of the right 
knee in March 2001.  

The remaining question, therefore, is whether there is 
medical evidence of a relationship between the current right 
knee disorder and military service or service-connected 
disability.  However, no medical professional has ever 
related this condition to the appellant's military service or 
to service-connected disability.  The March 2001 VA examiner, 
L.C., opined that the veteran's right knee problem is not 
secondary to the service-connected left knee problem and it 
is not a secondary condition due to altered gait, but rather 
it is more related to the veteran's weight and the 
generalized hypermobility that she has demonstrated by the 
recurvatum in both knees.  The VA examiner stated, "In 
summary, this veteran's current problems with her right knee 
have nothing to do with the service-connected left knee 
problem, but have their own etiology and are not 
"secondary."

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection, 
and the benefit of the doubt rule enunciated in 38 U.S.C.A. 
§ 5107(b) is not for application.  

IV.	Increased Rating

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 
4.7.

When, as here, the veteran is requesting a higher rating for 
already established service-connected disabilities, the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole but to both the recency and adequacy of examinations.  
Powell v. West, 13 Vet. App. 31, 35 (1999).  In addition, 
staged ratings are appropriate for an increased-rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  See Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  

The RO has assigned 10 percent disability ratings to the 
veteran's service-connected right and left foot plantar 
fasciitis pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5284, for other foot injuries.  At the outset, the Board 
notes that the veteran was granted service connection in a 
September 1997 rating decision for bilateral plantar 
fasciitis with posterior tendinitis and 10 percent disability 
assigned.  In a July 2000 rating decision, the RO assigned 
separate 10 percent disability ratings for plantar fasciitis 
with metatarsalphalangeal joint capsulitis and gastroc soleus 
equinus.

Diagnostic Code 5284 provides for a 10 percent evaluation for 
moderate foot disability, a 20 percent evaluation for 
moderately severe foot disability, and a 30 percent 
evaluation for severe foot disability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5284 (2007).  A notation following Diagnostic 
Code 5284 provides that a 40 percent rating is to be assigned 
with actual loss of use of the foot.

The term moderately severe as used in Diagnostic Code 5284 is 
not defined by regulation.  However, the overall regulatory 
scheme relating to rating disabilities of the feet and toes 
contemplates 20 percent ratings in cases where problems 
include such difficulties as dorsiflexion of all toes 
unilaterally and marked tenderness under the metatarsal 
heads.  See 38 C.F.R. § 4.7la, Diagnostic Code 5278 (no more 
than 10 percent is warranted even if the great toe is 
dorsiflexed).  A 20 percent rating may also be assigned when 
there is moderately severe malunion or nonunion of the tarsal 
or metatarsal bones.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5283. 

In this case, however, the record does not suggest that the 
veteran's foot disabilities approximate such a degree of 
severity.  

The veteran underwent a VA examination in May 2000.  The 
veteran complained of diffuse pain present about multiple 
locations in both feet aggravated by prolonged standing.  The 
veteran reported symptoms about the first metatarsophalangeal 
joints in the course of the extensor tendons about the 
anterior aspect of both ankles and dorsal aspects of both 
feet, and in the soles of both feet, and about both heels.  
The veteran demonstrated tenderness in the course of the 
tibialis posterior tendon and about the course of the tendo 
Achilles.  

Physical examination revealed that the veteran ambulated 
without antalgia, exhibited mild genu valgum.  The 
longitudinal arches were preserved bilaterally and 
symmetrically, and the veteran's toe standing was unimpaired, 
nonantalgic, and she exhibited normal heel inversion.  The 
veteran was tender to palpation mildly in the course of the 
plantar fascia in the sole of the right foot more than the 
left foot.  The veteran was tender to palpation with side to 
side compression palpation of both calcanei.  The veteran did 
not exhibit any localized swelling in either foot.  She was 
tender to palpation about both first metatarsophalangeal 
joints, although she exhibited a full fluid, non-crepitant 
range of motion bilaterally.  The veteran exhibited a tight 
gastroc soleus complex bilaterally with passive dorsiflexion 
of the ankles to the perpendicular with the knees extended 
but no well localized tenderness in the course of the tendo 
Achilles on either side.  Both ankle joints were stable to 
anterior drawer examination.

The assessment was possible stress reaction bilateral 
calcanei with radiographic evaluation and bone scan 
recommended; plantar fasciitis of the right foot more than 
the left foot; mild capsulitis in both metatarsophalangeal 
joints; mild gastroc soleus equinus.  The examiner stated, 
"I find this patient's diffuse complaints to be 
disproportionate to the actual pathology and suspect some 
factitious complaint, and this is the basis for more 
extensive than customary workup, particularly regarding the 
issues of arthritis and soreness in the calcanei.  

On June 7, 2000, Dr. K.R.H., stated that in consideration of 
the bone scan report which was negative regarding uptake in 
the calcanei, I would consider fracture in that particular 
region to be ruled out by this particular study.  Dr. K.R.H. 
noted that the previous diagnostic impression outline May 17, 
2000 remained unchanged.

A statement authored by Dr. N.P. dated in July 2001 states, 
"[The veteran] is currently under my care for chronic pain 
of the both feet.  She relates increased pain and discomfort 
to the heel and along the instep of her feet.  Upon 
ambulation over the last 12 years (after service).  The pain 
is a form of tendonitis which involves the posterior tibialis 
tendon, the Achilles tendon, and the plantar fascia.  A 
change in shoe gear was recommended (tennis shoes) for the 
patient along with decrease in standing 10 to 15 minutes, 
therefore light duty.  Custom molded inserts also did not 
bring improvement.  She is an intelligent individual an[d] 
encouraged to continue job retraining for a sedentary job.  
While she has had improvement in the pain of the heels with 
the inserts, her long term prognosis is for a baseline of 
pain with continued arthritis changes to the instep of each 
foot and eventual need for fusion if the deforming forces 
continue [to] deform midtarsal area."

In May 2003, the veteran underwent another VA examination.  
The veteran complained of pain "everyday" and "everywhere" 
with perhaps the best localized symptoms in the vicinity of 
the plantar calcaneal tubercle region but also in pain 
broadly in pericalcaneal distribution both medially and 
laterally, bilaterally and symmetrically as well as pain 
about the medial and lateral margins of both feet and about 
the metatarsophalangeal joints.  The veteran also reported 
pain radiating into both calves.

Dr. K.R.H. stated, "Generally, I would consider that this 
patient's pattern of complaint is out of proportion and 
nonfocal, especially in the absence of deformity and 
swelling.  She had mild incidental bilateral 5th toe hammer 
toe contractures with evidence of friction irritation over 
the dorsal lateral aspects of both fifth toes, at the 
proximal interphalangeal joint levels.  She has mild 
incidental bilateral bunion deformities.  Ranges of motion in 
the metatarsophalangeal joints are full fluid and unimpaired.  
Motor tone is normal.  Gait evaluation and functionality is 
consistent with prior examination with no evidence of 
antalgia nor impairment."

The assessment was, "This patient may have plantar fasciitis 
bilaterally but I would consider her disproportionate to any 
actual pathology with legitimate identified pathology today, 
including that noted about the fifth toes bilaterally and 
bunions bilaterally.  I am circumspect regarding broader 
descriptions of tendinitis including previous diagnostic 
considerations of tibialis posterior tendinitis and I would 
likewise find minimal support for the diagnostic entity of 
persistent capsulitis involving the metatarsophalangeal 
joint, taking a special consideration of her normal 
appearance and full fluid range of motion in the 
metatarsophalangeal joints and as indicated above, her 
nonfocal examination.  It is on this basis, that I am able to 
attribute little, if any, actual functional loss due to pain.

The veteran underwent a VA examination in April 2008 to 
assess the severity of her service-connected bilateral foot 
condition.  The veteran reported symptomatic soreness in the 
course of the plantar fascia medial band bilaterally improved 
by orthotics but treated with various non-steroidal anti-
inflammatory drugs without symptomatology relief.  

Dr. K.R.H. stated, "This patient has a normal foot type 
bilaterally and symmetrically with normal form and function 
of tibialis posterior bilaterally and normal longitudinal 
arch architectures.  Abnormal weight bearing is present with 
hyperkeratoses diffusely present at the metatarsal phalangeal 
joint levels bilaterally.  Assistive devices are present in 
the form of bilateral knee braces.  The patient's gait is 
antalgic at the level of the knees but not necessarily at the 
level of the feet.  The patient's examination is nonfocal 
with regard to tenderness conceivably out of proportion 
regarding tenderness at the level of the left more than right 
first metatarsal phalangeal joint regions and plantar 
calcaneal tubercle regions.  There is not painful motion, 
edema, weakness or instability with attention to either foot.  
Walking ability, standing ability and distance tolerance 
regarding the level of the feet do not demonstrate any 
specific or significant limitation or any specific 
demonstration of impairment that would require extra breaks, 
restriction of tasks or limitation of work hours.  There are 
not range of motion limitation regarding either foot.  There 
are not vascular changes regarding either lower extremity."

Dr. K.R.H.'s assessment was "Plantar fasciitis bilaterally, 
mild, least likely as not representing a continuity problem 
dating back nearly 18 years since separation from service and 
related to which the patient would not be substantially 
limited for activities of daily living or employment capacity 
and ranges of motion are not additionally limited by pain, 
fatigue, weakness or lack of endurance following repetitive 
use.  I did not find significant pathology despite tenderness 
elsewhere in either foot nor any correlation to military 
service with some concern demonstrated by nonfocal out of 
proportion tenderness of possible factitious complaint in and 
about these areas.

Consequently, the Board finds that, while the term moderately 
severe is not defined by regulation, when compared with other 
comparable ratings for the feet, this term must be understood 
to require greater difficulties than those currently 
experienced by the veteran.

The veteran's foot disability could be evaluated under the 
criteria for limitation of motion of the ankle as specified 
in 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Moderate 
limitation of motion of an ankle warrants a 10 percent 
evaluation, and a 20 percent evaluation requires marked 
limitation of motion. 38 C.F.R. § 4.71a, Diagnostic Code 
5271.

Normal range of motion of the ankle is from zero to 20 
degrees of dorsiflexion and from zero to 45 degrees of 
plantar flexion. 38 C.F.R. § 4.71, Plate II (2007).  At the 
May 2000 VA examination, the examiner noted that the veteran 
exhibited a full fluid, non-crepitant range of motion 
bilaterally.  At the April 2008 VA examination, the examiner 
noted that there were not range of motion limitation 
regarding either foot.   

The term marked as used in Diagnostic Code 5271 is not 
defined by regulation.  However, the overall regulatory 
scheme relating to rating disabilities of the ankle 
contemplates 20 percent ratings in cases where problems 
include such difficulties as ankylosis in plantar flexion 
less than 30 degrees.  See 38 C.F.R. § 4.7la, Diagnostic Code 
5270.  A 20 percent rating may also be assigned when there is 
moderate deformity due to malunion of the oscalcis or 
astragalus or when there has been an astragalectomy .  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5273 and 5274. 

In this case, however, the record does not suggest that the 
veteran's foot disabilities approximate such a degree of 
severity.  Consequently, the Board finds that, while the term 
marked is not defined by regulation, when compared with other 
comparable ratings for the ankle, this term must be 
understood to require greater difficulties than those 
currently experienced by the veteran.

The Board has considered the applicability of an alternative 
diagnostic code for evaluating the veteran's right and left 
foot disabilities, but finds that no higher rating is 
assignable as Diagnostic Code 5270 requires ankylosis, 
clearly not present in this case.

Applying all of the appropriate diagnostic codes, the 
objective assessment of the veteran's present bilateral foot 
plantar fasciitis does not suggest that she has sufficient 
symptoms so as to warrant an evaluation in excess of the 10 
percent disability rating currently assigned for each foot.

The Board notes that there is no evidence of record that the 
veteran's bilateral plantar fasciitis causes marked 
interference with employment (i.e., beyond that already 
contemplated in the assigned evaluation), or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable. 
The Board emphasizes that the percentage ratings assigned by 
the VA Schedule for Rating Disabilities represent the average 
impairment in earning capacity resulting from a service-
connected disability. 38 C.F.R. § 4.1.  In the instant case, 
there is no evidentiary basis in the record for a higher 
rating on an extraschedular basis as there is no evidence 
that the veteran is unable to secure or follow a 
substantially gainful occupation solely as a result of her 
bilateral plantar fasciitis.  Hence the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) for assignment of an 
extraschedular evaluation. 




ORDER

Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
disability, is denied.

Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the right foot is denied.

Entitlement to an evaluation in excess of 10 percent for 
plantar fasciitis of the left foot is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


